 EUGENE REGISTER GUARDGuard Publishing Company d/b/a Eugene RegisterGuard and Eugene Newspaper Guild, Local 194,AFL-CIO. Case 36-CA-3342March 19, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PNEI.I.OAND TRI-ESDAI.EUpon a charge filed on September 21, 1978, by theEugene Newspaper Guild. Local 194. AFL CIO,herein called the Union, and duly served on GuardPublishing Company d/b/a Eugene Register Guard,herein called Respondent, the General Counsel of theNational Labor Relations Board, by the Acting Re-gional Director for Region 19, issued a complaint onOctober 16, 1978, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that since October 31,1976, the Union [has been and is] the exclusive collec-tive-bargaining representative of Respondent's em-ployees in the appropriate unit, as clarified in Case36-UC-65,' and the Union and Respondent are par-ties to a collective-bargaining agreement coveringsaid employees; that commencing on or about August21, 1978, the Union has requested the Respondent tobargain with it by supplying information relevant andnecessary to fulfill its representational duties underthe collective-bargaining agreement; and that com-mencing on or about August 25, 1978, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative byrefusing and continuing to refuse to provide the re-quested information as it applies to employees in-cluded in the unit in Case 36-UC-65.On October 23, 1978, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint. Respondent ad-mits all the factual allegations of the complaint butdenies those paragraphs which allege that the unit, asI Official notice is taken of the record in the representation proceeding,Case 36-UC-65, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosysiems, Inc., 166 NLRB 938 (1967, enfd. 388 F.2d 683 (4th Cir.1968): Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969); Iniertvpe Co. v Penello, 269 F.Supp. 573 (D C.Va. 1967):Follet Corp, 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec9(d) of the NLRA, as amended.clarified, is appropriate and that Respondent has vio-lated Section 8(a)(5) and (1) of the Act.On November 27, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December 7,1978, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent hasfiled no response to the Notice To Show Cause, and,accordingly, the allegations of the Motion and theattached exhibits stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs indicated, Respondent admits all the factual al-legations of the complaint, including its refusal toprovide the Union with necessary and relevant infor-mation. The complaint alleges, and Respondent ad-mits, that it continues to refuse to bargain so that itcan test the validity of the unit clarification before theBoard and the court of appeals. Thus, Respondent isattempting to relitigate issues which were or couldhave been raised in the underlying representationproceeding, Case 36-UC-65.It is well settled that, in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances, a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated inprior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:2See Pittsburgh Plate Glass Co. .VI. RB., 313 U.S 146. 162 11941).Rules and Regulations of the Board. Sees. 102.67(f) and 102.69{c).241 NLRB No. 29221 [)[DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, an Oregon corporation with an office andplace of business located at Eugene, Oregon, where itis engaged in the publication, sale, and distribution ofnewspapers.Respondent, during the past 12 months, which pe-riod is representative of all times material herein, inthe course and conduct of its publishing operations,held membership in, or subscribed to, various inter-state news services, including Associated Press andUnited Press International, published various nation-ally syndicated features, including a feature by MaryMcGrory, advertised various nationally sold prod-ucts, and derived gross revenues from its publishingoperations in excess of $200,000.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. H I. LABOR ORGANIZATION INVOLVEDEugene Newspaper Guild, Local 194, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.111. TIHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All employees of the Employer employed in theeditorial, circulation, business office, display andclassified advertising, equipment maintenance,personnel and data processing departments, butexcluding all part-time and temporary employ-ees, confidential and supervisory employees asdefined in the Act.On January 10, 1978, the Regional Director for Re-gion 19 issued an order in Case 36 UC-65 clarifyingthe unit by excluding certain named persons and in-cluding other named persons. The Respondent andthe Union each filed a request for review. On March22, 1978, the Board denied Respondent's request forreview in its entirety and denied the Union's requestfor review in all respects except for the exclusion ofcounty district supervisors from the unit. On July 31,1978, the Board issued a Decision on Review andOrder (237 NLRB 205) sustaining the exclusion ofcounty district supervisors from the unit.2. Majority statusPrior to October 31, 1976, a majority of the em-ployees of Respondent in said unit designated theUnion as their representative for the purpose of col-lective bargaining with Respondent.At least since that date, the Union has been therepresentative of the employees in said unit for thepurposes of collective bargaining, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalRespondent and the Union, at all times materialherein, have been parties to a collective-bargainingagreement which provides, "The Publisher shall sup-ply the Guild, on request, with a list containing thefollowing information for all employees covered bythis agreement: (I) name, address, sex, (2) date ofhiring, (3) classification, (4) experience rating and an-niversary date, (5) salary, [and] (6) hours." Commenc-ing on or about August 21, 1978, and at all timesthereafter, the Union has requested Respondent toprovide it with information relevant and necessary tofulfill its representational duties under the collective-bargaining agreement. Commencing on or about Au-gust 25, 1978, and continuing at all times thereafter todate, Respondent has refused, and continues to re-fuse, to provide the requested information as it ap-plies to employees included in the bargaining unit inCase 36 UC-65.Accordingly, we find that Respondent has, sinceAugust 25, 1978, and at all times thereafter, engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.3IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section , above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.3 Acme Industrial Co., 385 U.S. 432 (1967).222 EUGENE REGISTER GUARDV. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, that itsupply the Union with the requested information.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Guard Publishing Company d/b/a Eugene Reg-ister Guard is an employer engaged in commercewithin the meaning of 2(6) and (7) of the Act.2. Eugene Newspaper Guild, Local 194, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All employees of the Employer employed in theeditorial, circulation, business office, display and clas-sified advertising, equipment maintenance, personnel,and data processing departments, but excluding allpart-time and temporary employees, confidential, andsupervisory employees, as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since October 31, 1976, the above-named labororganization has been and now is the exclusive repre-sentative of all employees in the aforesaid appropri-ate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5. By refusing on or about August 25, 1978, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, by refusing to pro-vide the Union with necessary and relevantinformation, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)( ) of the Act.7. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Guard Publishing Company d/b/a/ Eugene RegisterGuard, Eugene, Oregon, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to supply Eugene Newspaper Guild,Local 194, AFL-CIO, with information relevant andnecessary to fulfill its representational duties underthe collective-bargaining agreement.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Furnish the above-named Union with all re-quested information relevant and necessary to theperformance by the Union of its collective-bargainingobligations, including information requested aboutemployees who were included in the unit in Case 36-UC-65.(b) Post at its Eugene, Oregon, facilities copies ofthe attached notice marked "Appendix."4Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 19, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to supply Eugene News-paper Guild, Local 194, AFL-CIO, with infor-mation relevant and necessary to fulfill its repre-sentational duties under the collective-bargaining agreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL furnish the Union with all requestedinformation relevant and necessary to the per-formance by the Union of its collective-bargain-ing obligations, including information requestedabout employees who were added to the unitpursuant to the unit clarification proceeding,Case 36-UC-65.GUARD PUBLISHING COMPANY D/B/A EU-GENE REGISTER GUARD224